                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SC BOTANICALS, LLC,                          )
                                             )
             Plaintiff,                      )
                                             )
      v.                                     )    C.A. No. 20-1698-JLH
                                             )
INTRAGENIX HOLDINGS, LLC, REM                )
TECHNOLOGIES LLC, TODD LEWIS,                )
MICHAEL WIGRIZER, and AARON SIMON            )
PITMAN,                                      )
                                             )
             Defendants.                     )


                                 MEMORANDUM OPINION

Samuel T. Hirzel, II, Aaron M. Nelson, HEYMAN ENERIO GATTUSO & HIRZEL LLP, Wilmington,
Delaware.

Christopher W. Patton, Andres Correa, John S. Adams, Leo Park, LYNN PINKER HURST &
SCHWEGMANN, LLP, Dallas, Texas.

      Attorneys for Plaintiff.


John D. Simmons, PANITCH SCHWARZE BELISARIO & NADEL LLP, Wilmington, Delaware.

Robert A. McKinley, David S. Hollander, LAULETTA BIRNBAUM, LLC, Sewell, New Jersey.

      Attorneys for Defendants.




May 27, 2021
Wilmington, Delaware
JENNIFER L. HALL, U.S. MAGISTRATE JUDGE

       As announced at the hearing on April 16, 2021, the Court GRANTS Individual Defendants’

motion to dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(2). The Court’s ruling was announced from the bench as follows:

                     This is the Court’s ruling on the Individual Defendants’
              motion to dismiss pursuant to Federal Rule of Civil Procedure
              12(b)(2). (D.I. 33.) I will not be issuing a separate opinion, but we
              will put on the docket a written [version] that incorporates by
              reference a transcript of my oral ruling today.

                     I want to emphasize before I start that, while I’m not issuing
              a separate opinion, we have followed a full process for making the
              decision that I’m about to state. There was full briefing on this
              motion, and those papers and the accompanying declarations have
              been carefully considered.

                     For the reasons I will discuss, Individual Defendants’ motion
              to dismiss for lack of personal jurisdiction will be granted.

                      Plaintiff SC Botanicals filed this action on December 14,
              2020, against Intragenix Holdings, LLC, REM Technologies LLC,
              and Individual Defendants Todd Lewis, Michael Wigrizer, and
              Aaron Simon Pitman. (D.I. 1.) SC Botanicals is a CBD oil
              extraction and THC remediation company with its principal place of
              business in South Carolina. (Id. ¶¶ 5, 14.)

                       Defendants Intragenix and REM are Delaware limited
              liability companies with their principal places of business in
              Kentucky. (Id. ¶¶ 6-7.)

                     The Complaint alleges that Defendant Lewis is “a member
              and chief executive officer” of Intragenix and REM. (Id. ¶ 8.) The
              uncontroverted evidence before the Court reflects that he is a
              resident of Pennsylvania. (D.I. 34, Ex. A.)

                       The Complaint alleges that Defendant Wigrizer is “a
              member of Intragenix” and “an agent of and/or affiliated with REM
              Technologies and participates actively and materially in the
              management of both Intragenix and REM Technologies.” (D.I. 1
              ¶ 9.) The uncontroverted evidence before the Court reflects that he
              is a resident of Pennsylvania. (D.I. 34, Ex. B.)



                                               2
       The Complaint alleges that Defendant Pitman is “a member
of Intragenix and an employee of Intragenix and REM
Technologies, and he participates actively and materially in their
management.” (D.I. 1 ¶ 10.) The uncontroverted evidence before
the Court reflects that he is a resident of Ohio. (D.I. 34, Ex. C.)

        In October 2019, Plaintiff and Intragenix entered into a
“License Agreement” pursuant to which the latter was provided
access to Plaintiff’s secret process for remediating
tetrahydrocannabinol (THC) from winterized hemp oil. (D.I. 1 ¶ 24,
Ex. B.) Under the License Agreement, Intragenix agreed to pay
Plaintiff $200,000 and a 2% royalty on gross oil sales. In exchange,
Plaintiff was to build and install a remediation machine at
Intragenix’s facility in Kentucky.

         The License Agreement contains a forum selection clause.
It states as follows:

        Any action, suit, or other proceeding arising out of or
        related to this Agreement, the licenses granted
        hereunder, or the validity or enforceability or scope
        of any claim must be instituted exclusively in the
        federal courts of the United States or the courts of the
        State of Delaware, and each Party irrevocably
        submits to the exclusive jurisdiction of such courts in
        any such suit, action, or proceeding. . . .

(Id. § 11.8.2.)

       The preamble to the License Agreement states that it is
between SC Botanicals, LLC and Intragenix Holdings, LLC. The
agreement contains signature blocks only for Intragenix and SC
Botanicals, and Defendant Lewis signed on behalf of Intragenix.

        Also in October 2019, SC Botanicals and Intragenix
executed a document styled, “Nondisclosure Agreement Regarding
Proprietary and Licensed Material” (“Nondisclosure Agreement”).
(D.I. 1, Ex. C.) It has a number of a paragraphs, but the gist is that
Intragenix was required to keep Plaintiff’s information confidential
and use it only for the purposes contemplated by the parties’ License
Agreement. The Nondisclosure Agreement preamble states that it
is between SC Botanicals, LLC and Intragenix Holdings, LLC. (Id.)
Like the License Agreement, it contains signature blocks only for
Intragenix and SC Botanicals, and Defendant Lewis signed on
behalf of Intragenix. The Nondisclosure Agreement also contains a
Delaware forum selection clause.

                                   3
                       Plaintiff’s Complaint alleges that Intragenix and Individual
               Defendants gained access to certain of Plaintiff’s confidential
               information pursuant to the License Agreement and then improperly
               used that information to build their own competing THC
               remediation machine, in violation of the License Agreement and the
               Nondisclosure Agreement. (D.I. 1 ¶¶ 26-29.) The Complaint
               further alleges that Intragenix and Individual Defendants formed
               Defendant REM, a Delaware LLC, for the purpose of selling those
               competing machines. (Id.)

                       The Complaint alleges seven counts. Count I is for breach
               of contract, and it alleges that Intragenix breached the License and
               Nondisclosure Agreements. (Id. ¶¶ 36-41.) Count II is styled
               “Tortious Interference with Contract,” and it alleges that REM
               caused Intragenix to breach its contracts with Plaintiff. (Id. ¶¶ 42-
               48.) Count III is styled “Misappropriation of Trade Secrets Under
               Delaware Law.” It alleges that Intragenix, REM, and Individual
               Defendants’ acquisition and use of Plaintiff’s confidential
               information violated the Delaware Uniform Trade Secrets Act, [6
               Del. C. §§ 2001-2009]. (Id. ¶¶ 49-54.) Count IV alleges that
               Defendants’ misappropriation of Plaintiff’s trade secrets also
               violated the federal Defend Trade Secrets Act, [18 U.S.C. §§ 1836,
               1839]. (Id. ¶¶ 55-61.) Count V is styled “Fraud and Fraudulent
               Inducement.” That count alleges that Defendants (except REM)
               made material misrepresentations and omissions in order to gain
               access to Plaintiff’s trade secrets. (Id. ¶¶ 62-67.) Count VI is styled
               “Conversion,” and it alleges, essentially, that REM converted
               Plaintiff’s trade secrets. (Id. ¶¶ 68-72.) Count VII is styled
               “Conspiracy,” and it alleges that Defendants “conspired and agreed
               to violate Plaintiff’s statutory and common law rights.” (Id. ¶¶ 73-
               75.)

                      I am not going to read into the record the standard that
               applies to a motion to dismiss for lack of personal jurisdiction. I
               have a legal standard that I have used in an opinion in Truinject
               Corp. v. Nestle Skin Health, S.A., No. 19-592-LPS-JLH, 2019 WL
               6828984 (D. Del. Dec. 13, 2019), and I incorporate that discussion
               by reference. 1 That opinion also summarizes the law governing
       1
          See id. at *7. A defendant may move to dismiss a complaint under Federal Rule of Civil
Procedure 12(b)(2) for lack of personal jurisdiction. Although Rule 8 does not require a plaintiff
to set forth in the complaint “the grounds upon which the court has personal jurisdiction over the
defendant,” Hansen v. Neumueller GmbH, 163 F.R.D. 471, 474 (D. Del. 1995), “once a defendant
has raised a jurisdictional defense, a plaintiff bears the burden of proving by affidavits or other
competent evidence that jurisdiction is proper.” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287,


                                                 4
               general and specific jurisdiction, including how the presence of a
               forum selection clause alters the analysis. I also incorporate that
               discussion by reference. 2

1302 (3d Cir. 1996). But if the district court does not hold an evidentiary hearing, the court should
resolve any factual disputes in the plaintiff’s favor and should deny the motion if the plaintiff’s
evidence establishes “a prima facie case of personal jurisdiction.” Eurofins Pharma US Holdings
v. BioAlliance Pharma SA, 623 F.3d 147, 155 (3d Cir. 2010).
       2
          See id. at *8. To exercise personal jurisdiction over a defendant, a court generally must
answer two questions: one statutory and one constitutional. IMO Indus., Inc. v. Kiekert AG, 155
F.3d 254, 258-59 (3d Cir. 1998); Acorda Therapeutics, Inc. v. Mylan Pharm. Inc., 78 F. Supp. 3d
572, 580 (D. Del. 2015), aff’d, 817 F.3d 755 (Fed. Cir. 2016). The statutory inquiry requires the
court to determine whether jurisdiction over the defendant is appropriate under the long arm statute
of the state in which the court is located. IMO Industries, 155 F.3d at 259.
        The constitutional inquiry asks whether exercising jurisdiction over the defendant
comports with the Due Process Clause of the U.S. Constitution. Id. Due Process is satisfied where
the court finds the existence of “certain minimum contacts” between the defendant and the forum
state “such that the maintenance of the suit does not offend ‘traditional notions of fair play and
substantial justice.’” Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. &
Placement, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). A
defendant’s “contacts” with the forum state can give rise to “two types of personal jurisdiction:
‘general’ (sometimes called ‘all-purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-
linked’) jurisdiction.” Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco
Cty., 137 S. Ct. 1773, 1780 (2017); see also Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001).
A court has general jurisdiction over a corporate defendant when its “affiliations with the State are
so ‘continuous and systematic’ as to render [it] essentially at home in the forum State.” Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011); Provident Nat. Bank v.
California Fed. Sav. & Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987). If the court has general
jurisdiction over a corporate defendant, it may hear any claim against it, even if the claim arose
outside the state. Goodyear, 564 U.S. at 919; Provident Nat. Bank, 819 F.2d at 437. A court has
specific jurisdiction over a defendant in a particular suit “when the suit ‘aris[es] out of or relate[s]
to the defendant’s contacts with the forum.” Goodyear, 564 U.S. at 923-24 (quoting Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984)); see also Remick, 238 F.3d
at 255.
        But the requirement that a court have personal jurisdiction is a “waivable right,” and a
defendant may consent to the jurisdiction of the court. Burger King Corp. v. Rudzewicz, 471 U.S.
462, 472 n.14 (1985); see also Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456
U.S. 694, 703 (1982) (“Because the requirement of personal jurisdiction represents first of all an
individual right, it can, like other such rights, be waived.”). A defendant is deemed to have
consented to personal jurisdiction in a particular jurisdiction when the parties have stipulated in
advance that their controversies should be resolved in that jurisdiction, such as in a forum selection
clause of a contract. See Burger King, 471 U.S. at 472 n.14; see also Hardwire, LLC v. Zero Int’l,
Inc., No. 14-54-LPS-CJB, 2014 WL 5144610, at *6 (D. Del. Oct. 14, 2014); Eastman Chem. Co.
v. AlphaPet Inc., No. 09-971-LPS, 2011 WL 6004079, at *4 (D. Del. Nov. 4,
2011) (quoting Hadley v. Shaffer, No. 99-144-JJF, 2003 WL 21960406 (D. Del. Aug. 12,


                                                   5
                        Plaintiff first contends that Individual Defendants are bound
                by the License Agreement’s forum selection clause. I disagree.
                Under Delaware law, usually only a party to an agreement is bound
                by it. 3 Delaware courts, however, will nevertheless find non-
                signatories bound by forum selection clauses in certain, specific
                circumstances. Those courts consider the following: “(1) is the
                forum selection clause valid, (2) is the non-signatory a third-party
                beneficiary of the agreement or closely related to the agreement, and
                (3) does the claim at hand arise from the non-signatory’s status
                related to the agreement?” 4

                        In this case, Plaintiff contends that Individual Defendants are
                “closely related to [the License A]greement” such that it is
                “foreseeable that they would be bound” by it. (D.I. 42 at 10.)
                However, as I have previously remarked, [see Truinject, 2019 WL
                6828984 at *11], I have real questions about using the “closely
                related” test to bind a non-signatory to a contract with a forum
                selection clause. 5

                       Regardless, the “closely related” test is not satisfied here.
                And I again refer the parties to my discussion of the law in the
                Truinject case. 6 While Plaintiff argues that it is foreseeable that

2003)); Neurvana Med., LLC v. Balt USA, LLC, No. 2019-0034-KSJM, 2019 WL 4464268, at *3
(Del. Ch. Sept. 18, 2019), reargument denied, No. 2019-0034-KSJM, 2019 WL 5092894 (Del. Ch.
Oct. 10, 2019). If a defendant has agreed to a forum selection clause, there is no requirement for
the court to undertake a separate due process “minimum contacts” analysis. Solae, LLC v. Hershey
Canada, Inc., 557 F. Supp. 2d 452, 456 (D. Del. 2008); see also Burger King, 471 U.S. at 472
n.14 (enforcement of “freely negotiated” forum selection clause does not offend due process).
        3
       Eastman Chemical, 2011 WL 6004079, at *4; McWane, Inc. v. Lanier, No. 9488-VCP,
2015 WL 399582, at *7 (Del. Ch. Jan. 20, 2015); Neurvana, 2019 WL 4464268, at *6.
        4
        Carlyle Inv. Mgmt LLC v. Moonmouth Co. SA, 779 F.3d 214, 218 (3d Cir. 2015); see
also Hadley, 2003 WL 21960406, at *4.
        5
          See id. (discussing constitutionality of using the “closely related” test to exercise personal
jurisdiction over a non-signatory to a contract with a forum selection clause).
        6
         See id., 2019 WL 6828984, at *12-13. Although older state and federal cases suggested
that a non-signatory might be considered “closely related” and therefore bound by a forum
selection clause if the non-signatory either received a “direct benefit” from the agreement or it was
“foreseeable” that it would be bound by the agreement, more recent cases clarify that courts will
generally not bind a non-signatory defendant to a forum selection clause based solely on a theory
of foreseeability. Recently, the Third Circuit held that “[f]oreseeability is a prerequisite to
applying the closely related parties doctrine” rather than a separate test that can individually satisfy


                                                   6
                 Individual Defendants would be bound by the forum selection
                 clause, this is not a situation in which a non-signatory defendant
                 seeks to enforce a forum selection clause against a signatory
                 plaintiff, nor is it a situation where a controlling company that is a
                 signatory seeks to use controlled non-signatories to manipulate an
                 end run around the forum selection provision. Thus, even if it were
                 foreseeable that Individual Defendants would be bound by the
                 forum selection clause (which I do not need to decide), that would
                 be insufficient to permit the Court to assume jurisdiction over them. 7
                 Accordingly, the forum selection clause contained in the License
                 Agreement is not applicable to Individual Defendants.

                         To the extent Plaintiff contends that Individual Defendants’
                 prior agreement to consent to dismissal of an earlier action filed by
                 Plaintiff in the District of South Carolina action amounted to a
                 consent to jurisdiction in Delaware, I disagree. Plaintiff did not
                 make that argument in the Argument section of its brief. Moreover,
                 the record before the Court and, in particular, the redline of the
                 agreement submitted as Exhibit A to D.I. 67 (McKinley
                 Declaration) clearly demonstrates that Individual Defendants did
                 not consent to jurisdiction here.

                         Plaintiff next argues that jurisdiction is proper under
                 subsections (c)(1), (c)(3), and (c)(4) of the Delaware Long Arm
                 statute, 10 Del. C. § 3104(c). The Delaware Long Arm Statute
                 provides that:

                        a court may exercise personal jurisdiction over any
                        nonresident, or a personal representative, who in
                        person or through an agent:

                        (1) Transacts any business or performs any character
                        of work or service in the State;
                        …
                        (3) Causes tortious injury in the State by an act or
                        omission in this State; [or]


the closely related doctrine. See In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48, 64
(3d Cir. 2018). And Delaware state courts have cautioned against applying the foreseeability
inquiry as a standalone basis for satisfying the closely related test except in two scenarios: (1)
where a non-signatory defendant seeks to enforce a forum selection clause against a signatory
plaintiff and (2) where a controlling company that is a signatory seeks to use controlled non-
signatories to manipulate an “end-run” around the forum selection provision. See Neurvana, 2019
WL 4464268, at *5-6.
       7
           See id.
                                                   7
                      (4) Causes tortious injury in the State or outside of
                      the State by an act or omission outside the State if the
                      person regularly does or solicits business, engages in
                      any other persistent course of conduct in the State or
                      derives substantial revenue from services, or things
                      used or consumed in the State.
                      ….

              10 Del. C. § 3104

                      I’ll start with § 3104(c)(1). Individual Defendants have not
              transacted business in Delaware within the meaning of § 3104(c)(1).
              The uncontroverted evidence of record demonstrates that none of
              Individual Defendants, or even Intragenix or REM, has transacted
              any business in Delaware or performed any character of work or
              service here.

                      The only possible connection that Individual Defendants
              have to Delaware is that they are alleged to have been involved in
              the formation of Defendant REM, a Delaware LLC, after Plaintiff
              shared its confidential information; Plaintiff suggests that Individual
              Defendants formed REM for the purpose of profiting off the use of
              Plaintiff’s confidential information. But ownership of a corporation
              that is incorporated in Delaware—and thus subject to Delaware’s
              extensive corporate laws—“does not, without more, amount to the
              transaction of business under [subsection (c)(1) of] Delaware’s
              Long Arm Statute.” 8

                      Moreover, merely participating in the formation of a
              Delaware entity, without more, does not create a basis for
              jurisdiction in Delaware. Instead, the formation must be “an integral
              component of the total transaction to which plaintiff[’]s cause of
              action relates.” 9 In Endowment Research Group v. Wildcat Venture


       8
        AeroGlobal Cap. Mgmt., LLC v. Cirrus Indus., Inc., 871 A.2d 428, 439 (Del. 2005); CLP
Toxicology, Inc. v. Casla Bio Holdings LLC, No. 2018-0783-PRW, 2020 WL 3564622, at *14
(Del. Ch. June 29, 2020).
       9
         Connecticut Gen. Life Ins. Co. v. Pinkas, No. 5724-VCN, 2011 WL 5222796, at *2 (Del.
Ch. Oct. 28, 2011) (quoting Shamrock Holdings of Cal., Inc. v. Arenson, 421 F. Supp. 2d 800, 804
(D. Del. 2006)); see also Endowment Rsch. Grp., LLC v. Wildcat Venture Partners, LLC, No.
2019-0627-KSJM, 2021 WL 841049, at *4 (Del. Ch. Mar. 5, 2021) (“Ownership of a Delaware
subsidiary can, however, fall within Section 3104(c)(1) if ‘the underlying cause of action arises
from the creation and operation of the Delaware subsidiary.’” (quoting AeroGlobal Cap. Mgmt.,
LLC, 871 A.2d at 439)).


                                                 8
                Partners, a very recent case from the Delaware Court of Chancery,
                the court held that an individual defendant’s formation and
                ownership of a Delaware entity for the purpose of capitalizing on
                confidential information obtained by another entity under an NDA
                does not amount to transacting business in Delaware within the
                meaning of § 3104(c)(1). 10 That is the same situation here.

                        This case is distinguishable from the Papendick line of cases
                cited by Plaintiff under which the single act of incorporation may be
                sufficient to confer jurisdiction if done as part of an alleged wrongful
                scheme. 11 Unlike those cases, the cause of action here does not arise
                from the creation or operation of REM Technologies. That makes
                this case more like Endowment Research Group.

                        The Dow Chemical case is also distinguishable. 12 In that
                case, the plaintiff articulated specific facts in support of its position
                that a defendant created a Delaware subsidiary with the express
                purpose of furthering its scheme, and that the formation of a U.S.
                subsidiary was necessary to effectuate the sales of the stolen trade
                secrets. Id. at *9. There are no such allegations here.

                       In sum, § 3104(c)(1) of the Delaware Long Arm statute does
                not provide a basis for asserting personal jurisdiction over
                Individual Defendants.

                       Moving on to § 3104(c)(3), I agree with Defendants that it
                does not provide a basis for exercising jurisdiction over them. A
                court “may exercise personal jurisdiction over an out-of-state
                defendant under Section 3104(c)(3) ‘if the plaintiff demonstrates
                that the non-resident defendant has caused a tortious injury in
                Delaware and such injury was due to an act or omission by the
                defendant in Delaware.’” 13 In other words, “[j]urisdiction under
                § 3104(c)(3) requires two elements—the alleged improper act must


       10
            2021 WL 841049, at *5.
       11
       See Papendick v. Bosch, 410 A.2d 148 (Del. 1978); Connecticut Gen. Life Ins. Co., 2011
WL 5222796, at *2.
       12
          Dow Chem. Co. v. Organik Kimya Holding A.S., No. 12090-VCG, 2017 WL 4711931,
at *6 (Del. Ch. Oct. 19, 2017).
       13
          Rotblut v. Terrapinn, Inc., No. N15C-12-024 AML, 2016 WL 5539884, at *5 (Del.
Super. Ct. Sept. 30, 2016) (quoting Hartsel v. Vanguard Grp., Inc., No. CIV.A. 5394-VCP, 2011
WL 2421003, at *9 (Del. Ch. June 15, 2011), aff’d, 38 A.3d 1254 (Del. 2012)).


                                                   9
              occur in Delaware and the resulting tortious injury must be in
              Delaware.” 14

                      Again, Individual Defendants here did not take any acts or
              make any omissions in Delaware. There are also no allegations of
              any injury in Delaware. SC Botanicals is a South Carolina company
              and both Intragenix and REM Technologies have their principal
              place of business in Kentucky. There are no allegations and more
              importantly no evidence in the record suggesting that SC Botanicals
              suffered any lost sales in Delaware or that it otherwise suffered any
              injury here at all. 15 Section 3104(c)(3) does not provide a basis for
              jurisdiction.

                      Finally, I turn to § 3104(c)(4). That subsection is generally
              referred to as a general jurisdiction provision. The record currently
              before the Court does not demonstrate sufficient and continuous
              contacts to support such general jurisdiction over Individual
              Defendants. Indeed, Plaintiff acknowledges that the current record
              does not support exercising jurisdiction under [Section] 3104(c)(4).
              Accordingly, § 3104(c)(4) does not provide a basis for jurisdiction.

                      Plaintiff next suggests that the Court can exercise
              jurisdiction over Individual Defendants pursuant [to the] conspiracy
              theory. The conspiracy theory of jurisdiction “is based on the legal
              principle that one conspirator’s acts are attributable to the other
              conspirators.” 16 The conspiracy theory of jurisdiction, in essence,
              says that the presence of personal jurisdiction over one
              conspirator—based on his acts in or on the injury he caused in
              Delaware—may result in the Court having jurisdiction over co-
              conspirators who would not otherwise be amenable to jurisdiction
              in Delaware. The theory essentially imputes the actions of one
              conspirator to his co-conspirators. 17

       14
          Mimm v. Vanguard Dealer Servs., LLC, No. 11-736 GMS, 2012 WL 4963315, at *3 (D.
Del. Oct. 16, 2012).
       15
          And I note again that the uncontroverted declaration of Defendant Lewis supports a
finding that the corporate defendants—through which Individual Defendants are alleged to have
acted—do not transact any business or perform any services in Delaware.
       16
          Matthew v. Fläkt Woods Grp. SA, 56 A.3d 1023, 1027 (Del. 2012) (holding that the
defendant was subject to personal jurisdiction under § 3104(c)(1) because its alleged co-
conspirators transacted business in Delaware).
       17
        “The ‘conspiracy theory’ is not an independent jurisdictional basis.” Dow Chemical,
2017 WL 4711931, at *11 (quoting Crescent/Mach I Partners, L.P. v. Turner, 846 A.2d 963, 976


                                               10
                       There are at least two problems with applying the conspiracy
                theory of jurisdiction here. First, there is no act that is alleged to
                have occurred in Delaware or that had an effect in Delaware.

                        Second, Delaware courts have held that claims that a
                corporation conspired with individual defendants who are officers
                and agents of the corporation are generally deficient because a
                corporation generally cannot be deemed to have conspired with its
                officers and agents for purposes of establishing jurisdiction under
                the conspiracy theory. 18 The conspiracy theory does not provide a
                basis for jurisdiction.

                        Next Plaintiff suggests that the court can exercise
                jurisdiction under 6 Del. C. § 18-109. But that statute, by its terms,
                only applies to actions “involving or relating to the business of the
                limited liability company.” 6 Del. C. § 18-109. And Delaware
                courts hold that an action “involves or relates” to the business of an
                LLC if:

                        (1) the allegations against [the manager] focus
                        centrally on his rights, duties and obligations as a
                        manager of a Delaware LLC; (2) the resolution of
                        this matter is inextricably bound up in Delaware law;
                        and (3) Delaware has a strong interest in providing a
                        forum for disputes relating to the ability of managers
                        of an LLC formed under its law to properly discharge
                        their respective managerial functions. 19

                And the Court of Chancery has recognized that extending the
                application of this statute to any situation involving or relating to the
                LLC’s business more broadly could be unconstitutional. 20 The
                claims alleged by Plaintiff against Individual Defendants do not
                arise in relation to the corporate governance or internal affairs of a

(Del. Ch. 2000)). “Instead, it is ‘a shorthand reference to an analytical framework where a
defendant’s conduct that either occurred or had a substantial effect in Delaware is attributed to a
defendant who would not otherwise be amenable to jurisdiction in Delaware.’” Id. (quoting
Computer People, Inc. v. Best Int’l Grp., Inc., 1999 WL 288119, at *5 (Del. Ch. Apr. 27, 1999).
       18
            Hartsel, 2011 WL 2421003, at *10.
       19
          Endowment Research Group, 2021 WL 841049, at *5 (quoting Vichi v. Koninklijke
Phillips Elecs. N.V., No. 2578-VCP, 2009 WL 4345724, at *8 (Del. Ch. Dec. 1, 2009)).
       20
            See Hartsel, 2011 WL 2421003, at *9.


                                                   11
                limited liability company. 21 Accordingly, 6 Del. C. § 18-109 does
                not provide a basis for jurisdiction.

                      Having found no statutory basis for personal jurisdiction, I
                do not need to consider whether the exercise of jurisdiction
                comports with due process.

                        Plaintiff requests the opportunity to conduct jurisdictional
                discovery. Although there is a presumption in favor of jurisdictional
                discovery, it should not be ordered as a matter of course. 22 Rather,
                “jurisdictional discovery is only appropriate ‘[i]f a plaintiff presents
                factual allegations that suggest “with reasonable particularity” the
                possible existence of the requisite contacts between [the party] and
                the forum state.’” 23

                       If it does not, the court should not permit jurisdictional
                discovery to proceed. 24 That is because to grant such a request
                “would be to allow plaintiff to ‘undertake a fishing expedition . . .
                under the guise of jurisdictional discovery.’” 25

                        In this case, Plaintiff has failed to present any factual
                allegation suggesting with reasonable particularity the possible
                existence of a sufficient connection between any of Individual
                Defendants and Delaware. Accordingly, Plaintiff’s request is for
                jurisdictional discovery is denied.




       21
           See Endowment Research Group, 2021 WL 841049, at *5 (declining to exercise personal
jurisdiction under the implied consent statute because the claim brought was for fraud and was
“not a corporate governance or internal affairs claim that would ordinarily fall within the scope of
Section 18-109”); see also CLP Toxicology, Inc., 2020 WL 3564622, at *10.
       22
       See E.I. DuPont de Nemours and Co. v. Heraeus Holding GmbH, No. 11-773-SLR, 2012
WL 4511258, at *11 (D. Del. Sept. 28, 2012).
       23
         Registered Agents, Ltd. v. Registered Agent, Inc., 880 F. Supp. 2d 541, 548 (D. Del.
2012) (quoting Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003)).
       24
            E.I. DuPont de Nemours and Co., 2012 WL 4511258, at *11.
       25
          Registered Agents, 880 F. Supp. 2d at 548 (quoting Eurofins Pharma U.S. Holdings, 623
F.3d at 157).


                                                  12
